


EXHIBIT 10.6


TESORO LOGISTICS LP
NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM






In July 2012, the Board of Directors of our general partner adopted changes to
the director compensation program under which our general partner's non-employee
directors are compensated for their service as directors. Each non-employee
director receives a compensation package consisting of an annual retainer, an
additional retainer for service as the chair of a standing committee and meeting
attendance fees and may also receive grants of equity-based awards upon
appointment to the Board of Directors. The annual retainer was increased by
$10,000, with the new amounts shown below.
 
Non-Employee Director Annual Retainers and Fees (a)
Board of Directors Annual Retainer (b)
$
105,000


Annual Retainer for Audit and Conflicts Committee Chairs
10,000


Board and Committee Meeting Fees (c)
      1,500 per meeting



____________
(a)
In addition to the retainers set forth above, we reimburse our non-employee
directors for travel and lodging expenses that they incur in connection with
attending meetings of the board of directors or its committees.

(b)
Beginning July 1, 2012, the annual retainer is payable $50,000 in cash and
$55,000 in an award of service phantom units. Unit-based awards granted to
non-employee directors under the annual compensation package or upon first
election to the board of directors under our long-term incentive plan, vest one
year from the date of grant, contingent on continued service by the director.
Cash distribution equivalent rights accrue with respect to equity-based awards
and are distributed at the time such awards vest. The number of units granted
will be determined by dividing $55,000 by the average closing price of our
common units on the NYSE over a ten business-day period ending on the third
business day prior to the grant date and rounding any resulting fractional units
to the nearest whole unit. The plan provides that unit-based awards to directors
will be granted annually in conjunction with the Board's approval of our Annual
Report on Form 10-K, and that any new non-employee director will receive a pro
rata award of service phantom units when commencing his or her services as a
board member. Because the unit-based awards are granted annually and the annual
compensation was increased mid-year, each of our non-employee directors received
an incremental grant of 72 units effective July 19, 2012 for the service during
the second half of the calendar year.

(c)
A meeting fee is paid to a non-employee director for attendance in person or by
telephone.







